SterNhageN,
dissenting: There are so many possible situations of fact which may be represented by this cryptic ledger account that it seems to me the absence of evidence as to what the facts were makes it necessary to sustain the deficiency. The prevailing opinion is based upon the inference from the cash credits that the petitioner in 1922 actually paid casli to the corporation which he received back in the same year. This is inferred notwithstanding the fact that the second cash credit was. on October 81, and the last cash debit was on October 23. It seems to me that this inference of cash paid is no more warranted from the ledger credits than several other possible inferences against the petitioner. The truth is there is not enough evidence to enable the Board intelligently to determine what the facts are.
MillikeN and Murdock concur in this dissent.